Exhibit 10.30



 

Date

 

Notice of Grant of Stock Option

(Employee)

 

 

Award Details

 

Name :

 

 

Address :



 

 

Employee ID :

 

 

Award Amount :

 

 

Grant ID :

 

 

Grant Date :

 

 

Award Type :

 

 

Vesting Schedule :

 

 

Vesting Start Date :

 

 

Vesting End Date :

 

 

Expiration Date :

 

 

Deadline to Accept : 30 days from grant notification

 

 

 

Award Vesting Summary

The Option Shares shall be deemed “Nonvested Shares” unless and until they have
become “Vested Shares,” as defined below.  The Option Shares will become “Vested
Shares” as detailed in the table above; provided, however, that, except as
otherwise provided in the Stock Option Agreement (the “Agreement”), such
Nonvested Shares will become Vested Shares on such dates only if you remain in
the employ of or a service provider to the Company or its Subsidiaries
continuously from the Date of Grant through the applicable vesting date.

Notwithstanding the foregoing, following a Change in Control, any Option Shares
that are Nonvested Shares on the date of the Change in Control shall become
Vested Shares with respect to one eighteenth of all such Nonvested Shares on the
one month anniversary of the Change in Control and thereafter with respect to an
additional one eighteenth of all such Nonvested Shares at the time of the Change
in Control on each subsequent month anniversary of the Change in Control such
that the Option Shares will be 100% Vested Shares on the eighteenth month
anniversary of the Change in Control, in each case, so long as you remain in the
employ of or a

 

--------------------------------------------------------------------------------

Exhibit 10.30

service provider to the Company or its Subsidiaries continuously from the Date
of Grant through the applicable vesting date; provided, however, that if 100% of
the Option Shares would otherwise become Vested Shares pursuant to the vesting
rules set forth in the preceding paragraph prior to the eighteenth month
anniversary of the date of the Change in Control, then the Option Shares will
become Vested Shares in accordance with such vesting rules.

Fractions of Option Shares shall not vest on a vesting date and the Option
Shares that do vest on a vesting date shall be rounded down to the nearest whole
Option Share; provided, however, that such fractions of Option Shares shall be
added to the number of Option Shares that vest on the final vesting date or that
otherwise vest due to terms of the Agreement (with any resulting fraction of an
Option Share being rounded down to the nearest whole Option Share). 

 

Online Grant Acceptance

By your acceptance of this Option, you hereby acknowledge your receipt of this
Option granted on the Date of Grant indicated above, which has been issued to
you under the terms and conditions of this Notice of Grant, the Amended and
Restated 2007 Long Term Incentive Plan (the ”Plan”) and the Agreement, including
the vesting and risk of forfeiture provisions set forth therein. Capitalized
terms used but not defined in this Notice of Grant shall have the meanings set
forth in the Plan.

By your acceptance of this Option, you agree to the following provisions of this
paragraph. You understand and acknowledge that if the purchase price of the
Stock under this Option is less than the Fair Market Value of such Stock on the
date of grant of this Option, then you may incur adverse tax consequences under
sections 409A and/or 422 of the Code.  You acknowledge and agree that (a) you
are not relying upon any determination by the Company, its affiliates, or any of
their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) of the Fair Market Value of the Stock on
the Date of Grant, (b) you are not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
your acceptance of this Option and your receipt, holding and exercise of this
Option, and (c) in deciding to accept this Option, you are relying on your own
judgment and the judgment of the professionals of your choice with whom you have
consulted.  You hereby release, acquit and forever discharge the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with your acceptance of this Option and your receipt, holding and
exercise of this Option. You consent to receive documents from the Company and
any plan administrator by means of electronic delivery, provided that such
delivery complies with applicable law, including, without limitation, documents
pursuant or relating to any equity award granted to you under the Plan or any
other current or future equity or other benefit plan of the Company
(collectively, a “Company Plan”).  This consent shall be effective for the
entire time that you are a participant in a Company Plan.

 



 

--------------------------------------------------------------------------------

Exhibit 10.30

 

Date

 

Notice of Grant of Stock Option

(Director/Consultant)

 

 

Award Details

 

Name :

 

 

Address :



 

 

Employee ID :

 

 

Award Amount :

 

 

Grant ID :

 

 

Grant Date :

 

 

Award Type :

 

 

Vesting Schedule :

 

 

Vesting Start Date :

 

 

Vesting End Date :

 

 

Expiration Date :

 

 

Deadline to Accept : 30 days from grant notification

 

 

 

Award Vesting Summary

The Option Shares shall be deemed “Nonvested Shares” unless and until they have
become “Vested Shares,” as defined below.  The Option Shares will become “Vested
Shares” as detailed in the table above; provided, however, that, except as
otherwise provided in the Stock Option Agreement (the “Agreement”), such
Nonvested Shares will become Vested Shares on such dates only if you remain a
director or employee of or a service provider to the Company or its Subsidiaries
continuously from the Date of Grant through the applicable vesting date.

Notwithstanding the foregoing, in the event of (i) a Change of Control, (ii) a
separation from service by reason of death, or (iii) a separation from service
by reason of Disability (as defined in the Agreement), any Option Shares that
are Nonvested Shares on the date of such event shall become Vested Shares on
such date.

Fractions of Option Shares shall not vest on a vesting date and the Option
Shares that do vest on a vesting date shall be rounded down to the nearest whole
Option Share; provided, however, that

 

--------------------------------------------------------------------------------

Exhibit 10.30

such fractions of Option Shares shall be added to the number of Option Shares
that vest on the final vesting date or that otherwise vest due to terms of the
Agreement (with any resulting fraction of an Option Share being rounded down to
the nearest whole Option Share). 

 

Online Grant Acceptance

By your acceptance of this Option, you hereby acknowledge your receipt of this
Option granted on the Date of Grant indicated above, which has been issued to
you under the terms and conditions of this Notice of Grant, the Amended and
Restated 2007 Long Term Incentive Plan (the “Plan”) and the Agreement, including
the vesting and risk of forfeiture provisions set forth therein. Capitalized
terms used but not defined in this Notice of Grant shall have the meanings set
forth in the Plan.

By your acceptance of this Option, you agree to the following provisions of this
paragraph. You understand and acknowledge that if the purchase price of the
Stock under this Option is less than the Fair Market Value of such Stock on the
date of grant of this Option, then you may incur adverse tax consequences under
sections 409A and/or 422 of the Code.  You acknowledge and agree that (a) you
are not relying upon any determination by the Company, its affiliates, or any of
their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) of the Fair Market Value of the Stock on
the Date of Grant, (b) you are not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
your acceptance of this option and your receipt, holding and exercise of this
Option, and (c) in deciding to accept this Option, you are relying on your own
judgment and the judgment of the professionals of your choice with whom you have
consulted.  You hereby release, acquit and forever discharge the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with your acceptance of this Option and your receipt, holding and
exercise of this Option. You consent to receive documents from the Company and
any plan administrator by means of electronic delivery, provided that such
delivery complies with applicable law, including, without limitation, documents
pursuant or relating to any equity award granted to you under the Plan or any
other current or future equity or other benefit plan of the Company
(collectively, a “Company Plan”).  This consent shall be effective for the
entire time that you are a participant in a Company Plan.

 

 